DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 07/13/2021 Final Office Action, claims 1-14 and 21-23 were pending and rejected. 
In the Applicant’s 08/31/2021 Reply, claims 1, 4, and 22 were amended, and claims 2, 3, 21, and 23 were canceled.
Claims 1, 4-14, and 22 remain pending.

Remarks and Amendments
	Claims 2 and 3 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wille, et al., Dental Materials, 32:1073 (2016):

    PNG
    media_image1.png
    238
    671
    media_image1.png
    Greyscale

	The Applicant canceled claims 2 and 3. This rejection is withdrawn.
	Claims 1-14, 22, and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Wille and Peedikayil, et al., Journal of International Society of Preventive and Community Dentistry, 6:447 (2016):

    PNG
    media_image2.png
    520
    687
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    519
    687
    media_image3.png
    Greyscale

	The Applicant amended claim 1 to recite features of claim 21, limiting the chemical derivative of coconut oil to a reaction product of coconut oil and hydrogen peroxide. This rejection is withdrawn.
	Claims 2 and 21-23 were rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends:

    PNG
    media_image4.png
    240
    685
    media_image4.png
    Greyscale

	The Applicant canceled claims 2, 21, and 23, and amended claim 22 to depend from claim 12, obviating this rejection which is withdrawn.

Conclusion
Claims 1, 4-14, and 22 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655